             Case 1:17-cv-12462-WGY Document 97 Filed 01/18/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                                        FOR THE
                              DISTRICT OF MASSACHUSETTS

                                                      DOCKET NO. 1:17-CV-12462- WGY

ANNA V. KASHPER, Individually and as
Mother and Next Friend of Three Minors and
as Personal Representative of the Estate of
KONSTANTIN M. KASHPER,
        Plaintiffs,

v.

TOYOTA MOTOR SALES, U.S.A., INC.
TOYOTA MOTOR CORPORATION,
ENTERPRISE FM TRUST
ENTERPRISE FLEET MANAGEMENT,
        Defendants.


      STIPULATION OF DISMISSAL, WITH PREJUDICE AS TO DEFENDANTS
     ENTERPRISE FM TRUST AND ENTERPRISE FLEET MANAGEMENT ONLY

        In accordance with the provisions of Fed. R. Civ. P. 41, the parties to the above-captioned

matter hereby stipulate to dismiss, with prejudice, without costs or attorney’s fees, and waiving all

rights of appeal, any and all claims between the Plaintiff and the defendants, Enterprise FM Trust

and Enterprise Fleet Management in the above action.




                                                 1
1513816v.1
             Case 1:17-cv-12462-WGY Document 97 Filed 01/18/19 Page 2 of 3



    Plaintiff,                                 Defendants,
                                               Enterprise FM Trust and Enterprise Fleet
    By her attorneys,                          Management
                                               By Its Attorneys,

                                               /s/ Grace V.B. Garcia

    _________________________________
    Marc S. Alpert, Esq., BBO#                 _____________________________________
    Marc S. Alpert, P.C.                       Grace V.B. Garcia, BBO #640970
    15 Court Square                            ggarcia@morrisonmahoney.com
    Boston, MA 02108                           Kate A. Messinger, BBO #691468
    617-227-2380                               kmessinger@morrisonmahoney.com
    fax 866-393-2857                           MORRISON MAHONEY LLP
                                               250 Summer Street
                                               Boston, MA 02210-1181
                                               Phone: 617-737-8822
                                               Fax:     617-342-4914


The Defendants,
Toyota Motor Corporation,
Toyota Motor Sales, U.S.A., Inc.,
By its Attorneys,


_______________________________
James M. Campbell, BBO #541882
David M. Rogers, BBO #542233
Jacob J. Lantry, BBO #6901452
Campbell, Conroy & O’Neil, P.C.
One Constitution Center
Boston, MA 02120
617-241-3000




                                           2
1513816v.1
             Case 1:17-cv-12462-WGY Document 97 Filed 01/18/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        On January 15, 2019, I, Grace V.B. Garcia, filed electronically and served by mail on
anyone unable to accept electronic filing the foregoing document. Notice of this filing will be
sent by e-mail to all parties by operation of the Court’s electronic filing system as indicated on
the Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF
System.

                                              /s/ Grace V.B. Garcia
                                              ______________________________________
                                              Grace V.B. Garcia




                                                 3
1513816v.1
